          Case 1:20-cv-08884-PAE Document 89 Filed 07/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 PFSS 2020 HOLDING COMPANY LLC,

                                       Plaintiff,                     20 Civ. 8884 (PAE)
                        -v-
                                                                            ORDER
 FINDLAY ESTATES, LLC, et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       Due to a scheduling conflict, the case management conference currently scheduled for

July 27, 2021 at 3 p.m. is rescheduled for 4 p.m. the same day.

       The Court anticipates taking up the outstanding discovery dispute and the status of

settlement discussions at that time.

       SO ORDERED.
                                                         
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: July 23, 2021
       New York, New York
